Citation Nr: 1709020	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty for training with the National Guard from September 1963 to February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2016 for further development.


FINDING OF FACT

The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records do not report hearing problems.  On service discharge examination in February 1964, the Veteran denied having or having had ear trouble, and puretone audiometry was reported to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

On service examination in July 1964, the Veteran again denied having or having had ear trouble.  He further stated that to the best of his knowledge, he was in good physical condition.  His hearing was 15/15 per whispered voice testing.  

An August 1999 private medical record notes that the Veteran reported that his tinnitus was getting worse and also that his hearing was deteriorated.  He was a heavy equipment operator and had done that for years, and he had also been in artillery in service.  He used to hunt but quit because the noise bothered him.  Extraneous noise such as pounding sheet metal was extremely irritating to him.  Audiometry showed a severe high frequency loss consistent with noise exposure.  The audiometry met the requirements of 38 C.F.R. § 3.385 for the definition of hearing loss disability for each ear.  

In April 2009, the Veteran claimed service connection, stating that he never turned in a claim because he was not aware that he could.  He reported that during his service training, he fired a 105mm Howitzer and experienced ringing in both ears.  He thought it would go away but it never did.  He sought medical help in June 2001, and was told nothing could be done.  He tried hearing aids and they intensified the ringing.  He alleged that hearing loss began in January 1964, due to ringing in his ears, and that he was not treated for it at the time.  He reported that the earliest treatment had been in June 2001, from the private health care provider mentioned immediately above.  

In June 2009, the Veteran's spouse reported that she met him in 1974 and that he told her about the ringing in his ears caused by his service.  Over the years it had gotten progressively worse.  It is very difficult for him to hear.  He had been told that there was nothing that could be done for this condition.  

On VA examination in August 2009, the Veteran indicated that he had been exposed to 105 Howitzers and 4" guns during service, and he denied post-service noise exposure.  The examiner opined that the Veteran's hearing loss is likely related to his service.  However, the opinion was unaccompanied by rationale, and it was specifically noted the examiner did not have access to the Veteran's claim file, including service treatment records.  In September 2009, after reviewing the Veteran's record, the August 2009 examiner opined that the Veteran's hearing loss is not likely due to service, noting that the Veteran's hearing was normal on separation from service.  The examiner noted that an Institute of Medicine study in 2005 found that in cases where there were service separation examinations and the results of them were normal, there was no scientific basis for concluding that hearing loss that developed afterwards is causally related to service.  The examiner noted that service treatment records show that upon release from active duty, the Veteran's hearing was "within normal limits."  Later in September 2009, it was noted that tinnitus can be a symptom of hearing loss, but that it does not cause hearing loss.  

The Board remanded the case to the RO in January 2016 for a medical opinion with reasons as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not related to service, to include exposure to noise trauma therein; and one on whether the etiology of the Veteran's hearing loss may be dissociated from the etiology of his service-connected tinnitus.  

The March 2016 VA examination report shows that the examiner reviewed the Veteran's records, including the service examinations which each showed normal hearing, and which showed no significant shift in hearing thresholds from the earliest to the latest in-service audiometric examinations.  Medical records from post-service, starting in 1999, were also reviewed, showing high frequency sensorineural hearing loss bilaterally.  

The examiner found that the Veteran's current bilateral hearing loss disability was not at least as likely as not caused by service.  The rationale was that in-service hearing tests showed normal hearing on enlistment and discharge.  The examiner noted that the absence of in-service hearing disability is not always fatal.  The examiner noted that noise exposure had been conceded in the remand, but that noise exposure was not noise injury.  The examiner noted that there was no evidence of noise injuries in service.  For example, there was no report of it in service and there were no significant changes in hearing thresholds (in service).  The examiner also noted that audiograms are the gold standard for identifying noise injuries.  The examiner indicated that in the absence of an objectively verifiable noise injury during service, the association between the claimed hearing loss and the in-service noise exposure does not exist.  The examiner cited the Institute of Medicine's study and noted that while the Veteran had an MOS with likely noise exposure in service, there was no documentation of hearing loss at or near the time of separation.  The first documented hearing loss was in 1999.  The examiner noted that the Veteran's lay statements are in direct conflict with the objective evidence in this case.  Based on the objective evidence (the audiograms), the conclusion was that there was no medically sound basis on which to conclude that the Veteran's hearing loss was caused by or a result of his service, including noise exposure therein.  

The examiner also noted that tinnitus is most frequently associated with damage to the ears by noise exposure, but that there were numerous other physical and emotional changes that can occur to cause tinnitus.  Military acoustic trauma had been conceded based on the Veteran's occupation.  However, this allowed only the presumption of noise exposure, not noise injury.  Tinnitus of the type described by the Veteran is a highly subjective complaint and due weight should be given to his recollection of its onset and progression.  There was no objective evidence of noise injury in the service records, however; instead, the first documentation occurred in the Veteran's 1999 civilian hearing test notes.  Because there was no hearing loss or significant threshold change during service, there was no evidence to support the claim that the Veteran's tinnitus is causally related to noise injury and therefore, no basis on which to conclude that the claimed tinnitus was caused by noise exposure.  While the tinnitus may be associated with the hearing loss, correlation does not equal causation.  Therefore, there was no nexus demonstrated between the noise exposure and the current hearing loss.  There is no evidence of noise injuries during service.  The audiogram is the gold standard for identifying such noise injuries.  In the absence of an objectively verifiable noise injury in service (significant threshold shift or reporting in service), the association between claimed tinnitus and noise exposure likewise does not exist.  

The examiner found that in all likelihood, multiple etiologies occurring post-service are responsible for the Veteran's hearing loss, including civilian hazardous noise exposures (recreational hunting and many years of post-service work as a heavy equipment operator), presbycusis, and idiopathic and familial factors.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current bilateral hearing loss disability, as the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to any incident of service, including noise exposure therein.  To the extent the Veteran's statements can be construed to argue that service connection is warranted based on the theory of continuity, they are not credible as they are inconsistent with the other evidence of record.  The Veteran's hearing is shown to have been normal on service discharge examination in February 1964, and again on service examination in July 1964, and he denied having or having had hearing loss at those times.  This objective evidence contradicts the Veteran's statement, years later in the compensation setting in April 2009, that his hearing loss began in service, and the first showing of hearing loss disability is actually in August 1999, when the Veteran mentioned being a heavy equipment operator for years, hunting, and being around pounding on sheet metal after service.  He has not reported any earlier treatment.  

The nexus to service noise exposure has been considered, but the preponderance of the evidence indicates that the Veteran's bilateral hearing loss disability is not related to it and that in-service noise injury did not occur.  While the examiner in August 2009 opined that the Veteran's current bilateral hearing loss disability was related to service, this was before the evidence in the Veteran's claims folder was considered and was without a rationale, limiting its probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  After that examiner and another one considered the Veteran's claims folder and a 2005 study by the Institute of Medicine which found no basis for concluding that hearing loss that developed after service, when there was normal hearing in service and no in-service threshold shift, the conclusion, based on these facts and the likelihood that the Veteran's bilateral hearing loss disability was related to other etiologies from post-service, was that the Veteran's bilateral hearing loss disability is not likely related to service.

While the Veteran may feel that his current hearing loss disability is related to service, including in-service noise exposure, as a layperson, his testimony is not competent on this complex medical matter.  Medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.



ORDER

Service connection for bilateral hearing loss disability is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


